Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered January 7, 2002, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
After the defendant’s counsel exercised peremptory challenges to two nonblack prospective jurors in the third round of jury selection, the prosecutor raised a reverse-Batson objection (see Batson v Kentucky, 476 US 79 [1986]). The Supreme Court *706concluded that the facially race-neutral reasons proffered by the defendant’s counsel with respect to one of the two challenges were pretextual. The Supreme Court’s determination is entitled to great deference on appeal and will not be disturbed where, as here, it is supported by the record (see People v Brown, 280 AD2d 609 [2001]; People v Miller, 266 AD2d 478 [1999]).
The defendant’s arguments regarding alleged prosecutorial misconduct during summation are largely unpreserved for appellate review (see CPL 470.05 [2]). In any event, the comments alleged to be inflammatory and prejudicial were all either fair comment on the evidence (see People v Ashwal, 39 NY2d 105 [1976]), responsive to arguments and theories presented in the defense counsel’s summation (see People v Galloway, 54 NY2d 396 [1981]), or harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]).
The defendant’s contention that the purported murder weapon was improperly admitted into evidence is without merit. Where, as here, reasonable assurances established that the gun sought to be admitted was the same weapon as was used in the crime and that it was unchanged, any deficiencies in the chain of custody went only to the weight to be given to the evidence, not the admissibility (see People v Rodriguez, 238 AD2d 447, 448 [1997]; People v Donovan, 141 AD2d 835, 835-836 [1988]). Altman, J.P., Smith, H. Miller and Mastro, JJ., concur.